Citation Nr: 1427275	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  10-32 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from April 1998 to August 1998 and from May 2004 to November 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In December 2011, the Veteran filed with VA a medical opinion in support of his claim along with a waiver of agency of original jurisdiction (AOJ) review of this evidence.  Therefore, the Board finds that the Board may adjudicate the current appeal without first remanding it for AOJ review of this evidence.  See 38 C.F.R. § 20.1304(c) (2013).  


FINDINGS OF FACT

1.  Back complaints were first recorded in service, and in treatment records consistently thereafter.  

2.  Post service records show a diagnosis of lumbar spine degenerative disc disease, which the Veteran's VA treating physician linked to the Veteran's service.  


CONCLUSION OF LAW

Lumbar spine degenerative disc disease was incurred in service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 1116, 1154(b), 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

The Board finds that letters dated in June 2007 and July 2007, prior to the December 2007 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates.  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service, reserve component, and post-service evidence including records from the Houston, Alexandria, and New Orleans VA Medical Centers.  See 38 U.S.C.A. § 5103A(b).  

The Veteran was also provided with VA examinations in December 2007 and January 2009 that the Board finds are adequate for purposes of adjudicating this service connection claim because, after taking a detailed medical history from the claimant and/or a review of the record on appeal as well as after a comprehensive examination, the examiners provided an opinion as to the diagnoses and/or origins of his low back disability.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in VA's electronic file system.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the Veteran's claims folder shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim

The Veteran contends that his current low back disability was caused by having a "Buffalo" truck tire weighing hundreds of pounds fall on him when he was helping to change the tire and/or by serving as a gunner which required him to carry heavy loads, both while serving in Iraq.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where all the evidence establishes it was incurred in service.  38 C.F.R. § 3.303(d).  

The service treatment records note the Veteran's treatment after a tire fell on him in June 2005 at which time he fell on his back, but they do not describe back complaints at that time.  Nevertheless, a history of back pain at the October 2005 post-deployment examination was recorded.  Post service records include an October 2006 VA treatment record which reveals the Veteran mentioned months long back pain that was not improving, and X-rays at the time showed mild disc space narrowing.  The following year, a January 2007 MRI revealed disc bulging and facet joint hypertrophy, and the Veteran was diagnosed to have degenerative disc of the lumbar spine when examined for VA purposes in December 2007.  In a November 2011 statement from the Veteran's VA treating physician, the Veteran's degenerative disc disease was related to the Veteran's military service.  

Although a January 2009 VA medical opinion commented that the Veteran's condition was not the result of an in-service injury, and was due to the aging process, this conclusion is not inconsistent with a finding the back complaints first noted in service were the initial manifestation of degenerative disc disease.  Under these circumstances, it is reasonable to conclude that the Veteran's lumbar spine disability, degenerative disc disease, was incurred in service.  


ORDER

Service connection for a low back disability, degenerative disc disease is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


